File No. 812-[] UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION Application for an Order (i) under Section 6(c) of the Investment Company Act of 1940 (the “Act”) for an exemption from Sections2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, (ii) under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act, and (iii) under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of FFI Advisors, LLC 130 Murray Avenue Port Washington, NY 11050 ETF Series Solutions Quasar Distributors, LLC 615 East Michigan Street, 4th Floor Milwaukee, Wisconsin 53202 Please send all communications and orders to: W. John McGuire, Esq. Morgan, Lewis & Bockius LLP 2treet NW Washington, DC 20006-1806 Michael D. Barolsky, Esq. U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 Page 1 of 34 sequentially numbered pages (including exhibits). As filed with the U.S. Securities and Exchange Commission on April 2, 2015. 1 TABLE OF CONTENTS I.
